793 F.2d 1291
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARY V. DOOLIN, SARA L. LUFKIN, MARY K. BRATCHER CORBITT,MARIE WADDELL, AND FLORA BOGLE, Plaintiffs-Appelleesv.PARK INDUSTRIES, INC., Defendant-Appellant.
86-5137
United States Court of Appeals, Sixth Circuit.
5/5/86

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court for consideration of appellees' motion to dismiss the appeal as untimely filed.  Appellant has filed a response.


2
A review of the documents before the Court indicates that the district court entered judgment on December 6, 1985.  Appellant filed its notice of appeal with this Court on January 13, 1986.  In the intervening time between these dates, however, appellant filed a motion for judgment notwithstanding the verdict or a new trial with the district court pursuant to Rules 50(b) and 59, Federal Rules of Civil Procedure.  The district court subsequently entered an order ruling that motion to have been timely filed under the 'unique circumstances' rule expressed in such cases as Eady v. Foerder, 381 F.2d 980 (7th Cir. 1967), and did not take any action to dispose of that action on its merits until April 8, 1986.  Under Rule 4(a)(4), Federal Rules of Appellate Procedure, a notice of appeal filed prior to the district court's rendition of a decision regarding such motions is without effect and premature.


3
It is ORDERED that this appeal be and is hereby dismissed.